         Case 2:20-mj-03698-DUTY Document 8 Filed 08/21/20 Page 1 of 3 Page ID #:22



 1
2
3                                                                           FILED
                                                                 CLERK, U.S. D!SrR~~`T
                                                                                           COURT
4
 5                                                                     AUG 2 12020
                                                                  ~_
6                                                                N TR~tL.;r.~iJ~~C
                                                                                     UFCALIFOfiNI~ ~
                                                                -----_                     DEPOT



8
                   IN THE UNITED STATES DISTRICT COURT
9
               FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11 i
12                                              Case No. 20-MJ-3698
       UNITED STATES OF AMERICA,
13                                              ORDER OF DETENTION
                       Plaintiff,
14                                              [Fed. R. Crim. P. 32.1(a)(6);
                       v.                        18 U.S.C. § 3143(a)(1)]
15
       Lois Rae Taylor,
16
                       Defendant.
17
18
19
20                                              I.
21           On August 21, 2020, Defendant made her initial appearance in this district
22     following her arrest on the petition for revocation of supervised release and
23     warrant for arrest issued in the Southern District of California on June 18, 2020.
24     Deputy Federal Public Defender("DFPD") Michael Driscoll was appointed to
25     represent Defendant. Defendant submitted on the recommendation of detention in
26     the Pretrial Services Report.
27
28
       Case 2:20-mj-03698-DUTY Document 8 Filed 08/21/20 Page 2 of 3 Page ID #:23



 1                                                 II.

2          Pursuant to Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. §

3    3143(a) following Defendant's arrest for alleged violations) of the terms of

4    Defendant's ❑probation / ~ supervised release,

5          The Court finds that

6          A.      O     Defendant has not carried her burden of establishing by clear

7    and convincing evidence that Defendant will appear for further proceedings as

8    required if released [18 U.S.C. § 3142(b-c)]. This finding is based on:

9               ~ allegations in the petition: defendant escaped from a residential re-

10              entry center on March 21, 2020, and following her arrest for escape,

11              failed to report to the USPO after she was released from custody in error,

12              ❑
                X history of warrants and failures to appear

13
           Thus, Defendant has not demonstrated a willingness to abide by court orders
14
     and the Court is not convinced that the defendant will abide by its order to appear
15
     for future court appearances if released on bail.
16
17
18         B.      OX    Defendant has not carried her burden of establishing by clear

19         and convincing evidence that Defendant will not endanger the safety of any

20         other person or the community if released [18 U.S.C. § 3142(b-c)]. This

21         finding is based on:

22              D allegations in the petition (see above)
23              D criminal history, and history of substance abuse
24
25
26
27
28

                                               2
       Case 2:20-mj-03698-DUTY Document 8 Filed 08/21/20 Page 3 of 3 Page ID #:24



 1                                          III.

2          IT IS THEREFORE ORDERED that the defendant is remanded to the

3    custody of the U.S. Marshal to be removed to the Southern District of California

4    forthwith.

5          The Court directed government counsel to follow up with government

6    counsel in the char~ing district re gardin~ Defendant's next scheduled appearance,

7    and provide this information to DFPD Michael Driscoll so that they may monitor

8    the status of defendant's transportation to, and arrival in, the char~~ district for

9    her next appearance.

10
11
      Dated: August 21, 2020
12
                                                     /s/
13
                                                 ALKASAGAR
14                                          UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
